t c memo united_states tax_court david rothner and nancy j rothner petitioners v commissioner of internal revenue respondent docket no filed date francis j emmons for petitioners joseph ferrick for respondent memorandum findings_of_fact and opinion wells judge respondent determined deficiencies in and penalties on petitioner david rothner's petitioner federal income taxes as follows year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number respondent also determined a deficiency of dollar_figure in and a penalty of dollar_figure pursuant to sec_6662 on petitioners' federal_income_tax unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the sole issue to be decided is whether petitioner may deduct as an ordinary and necessary business_expense a dollar_figure fine paid during to the chicago mercantile exchange cme in settlement of a disciplinary proceeding brought against him by the cme findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties' stipulations of fact are incorporated herein by reference and are found as facts in the instant case at the time they filed the petition in the instant case petitioners resided in wilmette illinois during relevant periods petitioner used the cash_method_of_accounting since and at all times relevant to the instant case petitioner was a member of the cme petitioner conducted two separate trades_or_businesses as a member of the cme acting as a floor broker executing trades in eurodollar futures contracts an interest-rate sensitive futures_contract for the accounts of other persons and trading certain types of futures contracts for his own account petitioner conducted his business as a floor broker as a member of a brokerage association consisting of petitioner richard lowrance and patrick maloney petitioner initially was employed as an assistant to mr lowrance during and beginning during and continuing at least through the end of worked as an order filler for mr lowrance petitioner paid mr lowrance a portion of the commissions petitioner earned petitioner executed orders as a floor broker in a trading pit at the cme customers would signal an order to a clerk who would bring it to petitioner and petitioner would attempt to execute it as quickly as possible while obtaining the best price petitioner was responsible for the restitution of any money lost by reason of errors made in filling a customer's order which errors could involve sums from dollar_figure to over dollar_figure during busy times petitioner could have to orders of various types to be executed petitioner might make trades in day competition for customers' orders was keen a broker could lose customers for repeated failures to fill orders on the terms they specified and could attract customers by claiming the ability to provide the best service available as many as or others also worked in the pit and petitioner traded with persons all over the pit but it was easier to trade with persons near him petitioner and the other members of his brokerage association stood together in the pit and it was therefore easy for them to trade with one another each of petitioner's trades usually involved futures contracts and the trades of his brokerage association also involved a larger number of futures contracts than were customary for others in the pit petitioner's association accounted for approximately one-third of the trading volume in eurodollar futures contracts on the cme the cme maintains a written set of rules and regulations specifying the rights and obligations of membership in the cme and governing trading through its facilities as a condition of membership in the cme a member must agree to abide by its rules except as otherwise provided by federal_law the rights and obligations of cme members arise pursuant to contract law rather than statute government regulation or tort during date the cme adopted new rules and amended existing ones that imposed inter alia a limitation on the percentage of trades that one member of a brokerage association could execute with members of the same association and specified sanctions for violations of those rules those rules provide that petitioner could execute no more than percent of his trades with other members of his brokerage association there had been no limit on the amount of trading petitioner could conduct with the other members of his association prior to the adoption of those rules the limit imposed by the cme rule made it harder for petitioner to fill customer orders in an attempt to avoid exceeding the limitation on trading with the other members of his association petitioner would execute trades with them through brian elliott a cme member trading for his own account petitioner would for instance sell futures contracts to mr elliott and another member of petitioner's brokerage association would buy the same contracts from mr elliott the trades were executed at market prices and mr elliott was not paid for accommodating petitioner's brokerage association trading through mr elliott was helpful to petitioner's business the cme's rules allow it to conduct disciplinary proceedings against its members for violations of its rules and to impose sanctions on its members if violations are found to have occurred enforcement of the cme's rules is generally conducted through investigators employed by it and a committee with authority to bring charges of violations to conduct hearings and to impose punishment disciplinary violations may result in sanctions which may include monetary fines suspension of trading privileges or expulsion when the cme conducts disciplinary proceedings involving any of its members or takes disciplinary action against any of them it does not act as an agency or agent of any government during date through date cme employees monitored the floor brokerage activity of petitioner's association including the portion of its members' trades involving mr elliott as a result during the cme conducted disciplinary proceedings against petitioner mr lowrance mr maloney and mr elliott the transactions on which the proceedings against petitioner were based arose out of petitioner's business as a floor broker petitioner had previously paid a dollar_figure fine to the cme for violating its rule limiting the amount of trading among members of the same brokerage association sanctions imposed by the cme during and for violations of its rules governing brokerage associations tended to consist of warning letters and fines ranging from dollar_figure to dollar_figure petitioner mr lowrance mr maloney and mr elliott made offers to settle the charges against each of them without admitting or denying violations of the cme's rules based on the offers the cme's business conduct committee concluded that petitioner mr lowrance and mr maloney each pre-arranged eurodollar futures trades with mr elliott for the purpose of evading the cme's limits on execution of customer orders with other members of the same brokerage association in so doing the committee concluded that each of those individuals had committed an act that was substantially detrimental to the interest or welfare of the cme a major offense pursuant to the cme's rules and had engaged in prohibited pre-arranged trading a minor offense pursuant to those rules the committee accordingly imposed the following fines and suspensions of exchange membership privileges individual amount of fine petitioner mr lowrance mr maloney mr elliott dollar_figure big_number big_number big_number suspension_period business days the fines and suspensions noted above were the only sanctions imposed for the conduct that formed the basis for the cme charges against petitioner and the others during petitioner paid dollar_figure to the cme sometimes hereinafter referred to as the cme fine in satisfaction of the monetary sanction imposed on him petitioner's payment of the fine did not provide him with any future right or economic benefit other than the right to continue to exercise his rights as a member of the cme and the right to retain and hold his membership interest had petitioner failed or refused to pay the fine within the time allowed by the cme rules he would have been denied the right to trade on the floor of the cme moreover if a member fails to pay a fine within the prescribed time the cme may inter alia sell the member's seat and apply the proceeds against the unpaid fine by settling the charges against him petitioner avoided protracted litigation concerning his conduct and was able to resume his business activities without further disruption during relevant times it was a common occurrence for the cme to fine members for violations of its rules and a list of persons fined was issued weekly the following table summarizes the number of disciplinary actions taken pursuant to the rules of the cme during the years indicated in which monetary sanctions were imposed year action sec_76 actions involving pre-arranged trading the parties stipulated that the fine paid_by petitioner was not a capital_expenditure within the meaning of sec_263 opinion in the instant case we must decide whether the fine paid_by petitioner to the cme is deductible as an ordinary and necessary business_expense pursuant to sec_162 to qualify as an allowable deduction pursuant to sec_162 an item must be paid_or_incurred during the taxable_year for carrying on any trade_or_business an expense ordinary and necessary 403_us_345 respondent concedes that petitioner's payment of the cme fine satisfies the first three requirements set forth in lincoln savings considering respondent's concession and the record in the instant case we view the disciplinary proceedings against petitioner as having arisen out of petitioner's trade_or_business of acting as a floor broker and the payment of the fine to be an expense of that business see 383_us_687 77_tc_608 respondent also concedes that sec_162 which disallows the deduction of any fine or similar penalty paid to a government for the violation of any law does not apply to petitioner's payment of the cme fine accordingly no question as to the allowability of the deduction on public policy grounds is involved sec_1_162-1 income_tax regs a deduction for an expense which would otherwise be allowable under sec_162 shall not be denied on the grounds that allowance of such deduction would frustrate a sharply defined public policy see also s rept pincite 1972_1_cb_559 s rept pincite 1969_3_cb_423 consequently the only matter remaining in dispute is whether the payment of the cme fine was ordinary and necessary which is a question of fact 320_us_467 the general guidelines for deciding whether an expense is ordinary and necessary are well established two significant aspects of the term ordinary have been identified by the cases construing sec_162 and its predecessors in commissioner v tellier supra pincite the supreme court noted that the the commissioner has also taken this position in rulings see eg revrul_80_211 1980_2_cb_57 principal function of the term 'ordinary' is to clarify the distinction often difficult between those expenses that are currently deductible and those that are capital expenditures additionally the term ordinary has been defined as normal usual or customary 308_us_488 a payment of an expense is normal if it arises from an action that is ordinarily to be expected of one in the taxpayer's position commissioner v heininger supra pincite although an expense may be incurred only once in a taxpayer's lifetime it is ordinary if the transaction that gives rise to it is of common or frequent occurrence in the type of business in which the taxpayer is engaged deputy v dupont supra pincite 290_us_111 see also 343_us_90 to be necessary an expense need only meet the minimal requirement that it be appropriate and helpful for the development of the taxpayer's business commissioner v tellier supra pincite an expense is not to be considered unnecessary simply because the taxpayer could have avoided it by pursuing a different course of conduct 708_f2d_1043 6th cir as respondent concedes that petitioner's payment of the cme fine was not a capital_expenditure within the meaning of sec_263 we need not further consider that aspect of the term ordinary accordingly we are left to consider only the other aspect of that term ie whether the payment of the fine was normal usual or customary in petitioner's business it is clear that petitioner's payment of the cme fine settled the disciplinary proceedings and allowed petitioner to resume his business activities without further disruption in that context we view petitioner's payment of the cme fine as a response that could ordinarily be expected from one in petitioner's situation in that sense petitioner's payment of the cme fine was normal respondent argues that engaging in transactions in violation of the cme's rules was not an ordinary part of petitioner's business nonetheless within the context and meaning of the statute allowing deductions for ordinary and necessary expenses a private wrongdoing in the course of conducting a business is not extraordinary 79_f2d_358 9th cir affg a memorandum opinion of the board_of_tax_appeals dated date vanderbilt v commissioner tcmemo_1957_235 moreover even if improper conduct were extraordinary in business the payment of a settlement or judgment attributable to the conduct is generally expected to be made by the person in the course of whose business the conduct occurred helvering v hampton supra pincite during relevant periods other disciplinary proceedings charging violations of the cme's rules and the payment of monetary sanctions in connection with those charges occurred frequently from through the cme undertook disciplinary proceedings pursuant to which monetary sanctions were imposed and of those actions involved pre-arranged trading an offense in connection with which petitioner paid his fine moreover the parties have stipulated that during relevant periods other_securities and commodities exchanges imposed monetary sanctions on their members for alleged violations of their rules several hundred times per year such facts indicate that payments of fines pursuant to disciplinary proceedings by securities and commodities exchanges were a common and frequent occurrence in the type of business in which petitioner was engaged accordingly we conclude that petitioner's payment of the cme fine was an ordinary_expense of petitioner's business we further conclude that payment of the cme fine was necessary within the meaning of the statute by settling the disciplinary proceedings against him petitioner avoided any further expense and risk associated with continuation of the respondent contends that a large number of the disciplinary actions of the cme involved violations of housekeeping rules such as prohibitions on improper dress spitting or fighting we however have rejected the suggestion that a certain percentage of an industry must pay or incur an expense in order for it to be ordinary and the question depends on the facts and circumstances of each case 93_tc_151 we also reject respondent's attempt to narrow the type of conduct in the business community of which petitioner was a part that is to be considered in deciding whether payment of the fine in question was ordinary proceedings moreover had petitioner failed to pay the fine he would have been denied access to the floor of the cme and thus rendered unable to carry on his floor brokerage business additionally his seat on the exchange could have been sold by paying the fine petitioner was able to resume his business activities without further disruption based on the foregoing we hold that petitioner's payment of the cme fine was an ordinary_and_necessary_expense and is therefore properly deductible pursuant to sec_162 because we have decided that the payment of the fine is an allowable deduction pursuant to sec_162 we need not consider petitioner's alternative contention that the fine is deductible as a business loss pursuant to sec_165 and c to reflect the foregoing and concessions decision will be entered under rule
